Case 1:19-cv-09843-AT Document 36 Filed 09/24/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
HENRY TUCKER, ON BEHALF OF HIMSELF DOC #: ————————
AND ALL OTHER PERSONS SIMILARLY DATE FILED: _9/24/2020__
SITUATED,

Plaintiff,

-against- 19 Civ. 9843 (AT)

DENNY’S CORPORATION, ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

In light of the outstanding motion to dismiss this action, ECF No. 32, the case management
conference scheduled for October 15, 2020 is ADJOURNED sine die. If necessary, the Court will set
a new case management conference upon resolution of the motion to dismiss. The parties are
reminded to consult the Court’s Individual Practices in Civil Cases with respect to discovery
deadlines and the requirement of pre-motion letters in advance of a motion for summary judgment.

SO ORDERED.

Dated: September 24, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
